In an action, inter alia, for a judgment declaring that the defendant’s notices that the plaintiffs were in default on their respective obligations to pay maintenance were null and void, the plaintiffs appeal from an order of the Supreme Court, Nassau County (Galasso, J.), entered September 16, 2002, which, after a hearing, among other things, approved an accounting of the defendant conducted by a nonparty, Billing & Company, LLP
Ordered that the appeal is dismissed, with costs, as the order was superseded by an order of the same court entered December 5, 2002, made upon reargument (see Brickman v Brickman Estate at Point, 6 AD3d 474 [2004] [decided herewith]). Smith, J.P., Goldstein, Mastro and Rivera, JJ., concur.